                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                           SOUTHESASTERN DIVISION

RONALD LAMONT SUTTON,                     )
                                          )
           Plaintiff,                     )
                                          )
      v.                                  )         Case No. 1:18 CV 63 CDP
                                          )
PAM BUCHANAN, et al.,                     )
                                          )
           Defendants.                    )

                          MEMORANDUM AND ORDER

      Plaintiff Ronald Lamont Sutton moves to compel defendants to produce

discovery, including witness statements, medical records, grievance forms, and

surveillance footage. Sutton also asks that he be permitted to take the depositions

of all named defendants. I will deny these discovery motions without prejudice.

      The Case Management Order entered in this case (ECF 44) permits the

parties to engage in any discovery after the exchange of initial disclosures, which

are due January 17, 2019. Regardless, the filing of motions to compel is not the

way to request discovery. While Sutton can request discovery from defendants

after January 17, he may file a motion to compel only after there has been a refusal

to produce discovery in response to valid requests and after he and opposing

counsel have tried to resolve their differences. Because Sutton’s discovery

motions are premature, they will be denied.
      Accordingly,

      IT IS HEREBY ORDERED that plaintiff Ronald Lamont Sutton’s Motion

to Compel Depositions of All Defendants [46] and Motion to Compel Discovery

[47] are denied without prejudice.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 4th day of January, 2019.




                                        -2-
